Exhibit 10.1
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
January 28, 2009 (the “Effective Date”), by and between Premier Exhibitions,
Inc., a Florida corporation, and its subsidiaries (the “Company”), and
Christopher J. Davino (“Executive”).
          WHEREAS, the Company is engaged in the business of developing and
touring museum quality exhibitions (the “Business”);
          WHEREAS, in connection with the Business, the Company desires to
retain Executive to provide services as may be necessary and desirable to enable
the Company to conduct the Business as is more fully described below (the “
Services”); and
          WHEREAS, the Company desires to contract with Executive, and Executive
desires to accept such engagement from the Company, for the provision of the
Services upon the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein and other good and valuable consideration, and
intending to be legally bound hereby, Executive and the Company agree as
follows:
     Section 1. Services.
     (a) Executive shall be engaged to act as the interim President and Chief
Executive Officer of the Company, authorized, as such, to execute documents and
agreements on behalf of the Company. Executive’s engagement with the Company
shall be full-time. During the Term (as defined below), Executive shall devote
all of his time, attention, skill and ability as required during usual business
hours (and outside those hours, when reasonably necessary to his duties
hereunder) to the faithful and diligent performance of such duties and the
exercise of such powers as may from time to time be assigned to or vested in
Executive by the Board of Directors of the Company and/or the governing
corporate documents of the Company.
     (b) It is understood and agreed that (i) the Services shall be undertaken
(A) at the current offices of the Company located at 3340 Peachtree Road,
Suite 2250, Atlanta, Georgia 30326 (the “Company Headquarters”) or (B) from such
other location or locations as the Company may reasonably determine; and
(ii) Executive shall be provided use of adequate office space and secretarial
support at the Company Headquarters throughout the Term.
     Section 2. Compensation.
     (a) As compensation for the Services under this Agreement, the Company
shall pay to Executive a salary of Fifty Thousand Dollars ($50,000) per month,
subject to withholding for federal, state and local income and employment taxes,
payable in biweekly installments, in arrears, during the Term, with the first
such payment due and payable two (2) weeks subsequent to the Effective Date. In
the event that Executive remains employed by the Company beyond the Term
pursuant to the terms of Section 4(a) of this Agreement, the Company shall
continue to pay Executive pursuant to the terms of this Section 2(a) on a
month-to-month basis.
     (b) After four (4) months of continuous service, Executive shall be
entitled to receive additional compensation in the form of a bonus payable in
cash in an amount of Thirty Five Thousand ($35,000) per month, including the
first four (4) months during the Term, subject to withholding for federal, state
and local income and employment taxes, payable based upon the achievement of the
performance criteria to be developed and approved by the Compensation Committee
of the Board of Directors of the Company. In the event that Executive remains
employed by the Company beyond the Term

 



--------------------------------------------------------------------------------



 



pursuant to the terms of Section 4(a) of this Agreement, the Company shall
continue to pay Executive pursuant to the terms of this Section 2(b) on a
month-to-month basis.
     (c) Executive (i) shall be eligible to participate in any bonus or
incentive programs which the Company institutes from time to time for the
Company’s similarly situated executive officers, subject to and on a basis
consistent with the terms, conditions, and overall administration of such bonus
or incentive programs by the Company; and (ii) shall be entitled to participate
in and to receive benefits under all benefit plans and arrangements offered by
the Company from time to time to its similarly situated executive officers,
subject to and on a basis consistent with the terms, conditions, and overall
administration of such plans and arrangements by the Company. Notwithstanding
the foregoing, nothing in this Agreement is intended, or shall be construed, to
require or preclude the Company from instituting or maintaining any bonus or
incentive program or benefit plan or arrangement, nor shall the right of the
Company to modify, suspend or discontinue any and all bonus or incentive
programs or benefit plans or arrangements be limited.
     Section 3. Certain Expenses.
     (a) Executive shall be entitled to reimbursement from the Company for all
expenses actually incurred by Executive in connection with the performance of
the Services; provided that expenses incurred in connection with (i) travel
between Atlanta, Georgia and New York, New York, and (ii) food, lodging and
ground transportation in Atlanta, Georgia shall not exceed Nine Thousand Five
Hundred Dollars ($9.500) per month, unless approved by the Board of Directors of
the Company.
     Section 4. Term; Termination.
     (a) Term. The Term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until May 28, 2009. Thereafter the Term shall
automatically be extended by successive one (1) month periods, unless, at least
thirty (30) days prior to the end of the applicable renewal Term, the Company
shall deliver to Executive, or Executive shall deliver to the Company, written
notice that the Term shall not be so extended (“Termination Notice”).
Notwithstanding the foregoing, so long as a Termination Notice has not been
delivered to the Company or to Executive, and Executive continues to perform the
Services in accordance with the terms of this Agreement, the Company shall
continue to pay to Executive any unpaid base salary and additional compensation
earned and expenses incurred by Executive through the date that Executive
receives a Termination Notice.
     (b) Termination by the Company. The Company may terminate Executive’s
employment hereunder for Cause (as defined below) at any time during the Term,
at which time the Term shall end. The Company shall give Executive written
notice of its intention to terminate Executive’s employment and the effective
date of Executive’s termination of employment, and for terminations for Cause
the notice shall set forth in reasonable detail the specific conduct of
Executive that it considers to constitute Cause and the specific provisions of
this Agreement on which it relies. If Executive’s employment is terminated by
the Company for Cause during the Term, the Company shall pay to Executive any
unpaid base salary and additional compensation earned and expenses incurred by
Executive through the effective date of such termination.
     (c) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason (as defined below) by giving the Company
written notice of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which Executive relies. The failure by the
Executive to set forth in the notice any fact or circumstance which contributes
to a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing
Executive’s rights hereunder. Upon termination of this Agreement by Executive
for Good Reason, the Company shall pay to Executive within one (1) week after
the effective date of such termination, any unpaid base salary and additional
compensation earned by Executive through the effective date of such termination.

2



--------------------------------------------------------------------------------



 



     (d) Termination by Executive without Good Reason. If Executive voluntarily
terminates employment during the Term, other than for Good Reason, the Company
shall pay to Executive within one (1) week after the effective date of such
termination, any unpaid base salary earned by Executive through the effective
date of such termination.
     (e) Cause. “Cause” means, when used with respect to the termination of the
employment of Executive by the Company, termination due to (i) Executive’s
continued failure to substantially perform Executive’s employment duties (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) which are demonstrably willful and deliberate on Executive’s
part and which are not remedied in a reasonable period of time after receipt of
written notice from the Company; or (ii) conviction of, or a plea of guilty or
no contest by, Executive to a crime that constitutes a felony involving moral
turpitude. No act or failure to act on the part of Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company.
     (f) Good Reason. “Good Reason” means Executive’s termination of Executive’s
employment during the Term for any one or more of the following reasons: (i) the
assignment to Executive of any duties inconsistent with Executive’s position,
authority, duties or responsibilities as contemplated by this Agreement, or any
other action by the Company which results in a diminution in such position,
authority, comparable duties or responsibilities, excluding for these purposes
an isolated, insubstantial or inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Executive; (ii) any failure by the Company to comply with any of the
provisions of this Agreement; or (iii) any purported termination by the Company
of Executive’s employment otherwise than as expressly permitted by this
Agreement.
     (g) Death of Executive. This Agreement shall terminate automatically upon
Executive’s death. Upon the termination of Executive’s engagement due to death,
the Company shall pay to Executive’s heirs as soon as practicable after the
effective date of such termination, any unpaid base salary and additional
compensation earned by Executive through the effective date of such termination.
     (h) Disability of Executive. For purposes of this Agreement, Executive
shall be deemed to be under a “Disability” if Executive shall be unable, by
virtue of illness, physical or mental incapacity, or disability (from any cause
or causes whatsoever), to perform Executive’s essential job functions hereunder,
whether with or without reasonable accommodation, in substantially the manner
and to the extent required hereunder prior to the commencement of such
disability, for a period exceeding ninety (90) consecutive calendar days. In the
event Executive shall remain under a Disability for a period exceeding ninety
(90) days (whether business or non-business days and whether consecutive or
non-consecutive), the Company shall have the right to terminate Executive’s
engagement hereunder at the end of any calendar month.
     (i) Payments Following Termination. Upon termination of Executive’s
engagement pursuant to any of the foregoing provisions of this Section 4, any
right or benefit accrued by Executive or the Company or to which Executive or
the Company had become entitled pursuant to this Agreement prior to such
termination or expiration, and any Executive or Company obligation with respect
to any such right or benefit, shall not be extinguished by reason of such
termination or expiration and shall be paid to the Company by Executive or to
Executive by the Company, as the case may be. Company shall have the right to
offset any amounts due Company from Executive from any amounts to be paid to
Executive pursuant to this Agreement or otherwise.
     Section 5. Indemnification; Insurance.
     (a) Indemnification. The Company shall indemnify and hold harmless
Executive from, against and in respect of any and all losses arising out of or
relating to Executive’s performance of the Services (including, without
limitation, attorneys’ fees and expenses); provided, however, the Company shall
have no obligation under this Section 5 to indemnify Executive for any losses to
the extent that such losses (i) are determined by a court of competent
jurisdiction in a final judgment or (ii) are determined by arbitration, pursuant
to Section 8(e) of this Agreement, to have resulted from (A) the gross
negligence or

3



--------------------------------------------------------------------------------



 



willful misconduct of Executive in his performance of the Services, (B) any
violation of law by Executive in his performance of the Services, or (C) breach
of the terms of this Agreement by Executive.
     (b) Insurance. The Company shall cause Executive to be covered under the
Company’s directors and officers liability insurance policy upon a basis
consistent with the Company’s similarly situated executive officers, subject to
and on a basis consistent with the terms and conditions of such directors and
officers liability insurance policy.
     Section 6. Confidential Information.
     (a) Executive hereby covenants and agrees that, during the Term, he will
hold in confidence all Confidential Information (as defined below) of the
Company and will not disclose, publish or make use of such Confidential
Information, except as is necessary to perform the Services. Upon the request of
the Company and, in any event, upon the termination of Executive’s engagement
hereunder, Executive will deliver to the Company all memoranda, notes, records,
manuals or other documents (including, but not limited to, written instruments,
voice or data recordings, or computer tapes, disks or files of any nature),
including all copies of such materials and all documentation prepared or
produced in connection therewith, pertaining to the performance of the Services,
the business of the Company, or containing Trade Secrets (as defined below) or
Confidential Information regarding either the Company’s business, whether made
or compiled by Executive or furnished to Executive by virtue of his performance
of the Services hereunder.
     (b) For the purposes of this Section 7:
     (i) “Confidential Information” means any data or information (other than
Trade Secrets) that is valuable to the Company or any of its subsidiaries (or,
if owned by someone else, is valuable to that third party) and not generally
known to the public or to competitors in the industry, including, but not
limited to, any non-public information (regardless of whether in writing or
retained as personal knowledge) pertaining to research and development; product
costs and processes; stockholder information; pricing, costs or profit factors;
quality programs; annual budget and long-range business plans; marketing plans
and methods; contracts and bids; and personnel.
     (ii) “Trade Secret” means information including, but not limited to, any
technical or nontechnical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
     Section 7. Assignment. The rights and obligations of Executive under this
Agreement are personal to Executive and may not be assigned or transferred to
any other party. The Company may assign its rights and obligations under this
Agreement to any of its affiliates or subsidiaries. Otherwise, the Company may
assign its rights and obligations under this Agreement only with the express
written consent of Executive; and any such assignment shall be of no force and
effect unless and until the assignee thereunder shall assume, in writing, any
and all obligations of the Company arising under this Agreement.
     Section 8. General Matters.
     (a) Captions. The captions utilized in this Agreement are for the purposes
of identification only and shall not control or affect the meaning or
construction of any of the provisions hereof.
     (b) Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and will supersede all
previous negotiations, representations, commitments and writings relating to the
Services.

4



--------------------------------------------------------------------------------



 



     (c) Modification and Waiver. This Agreement may not be amended, released,
discharged, rescinded or abandoned, except by a written agreement duly executed
by each of the parties hereto. The failure of any party hereto at any time to
enforce any of the provisions of this Agreement will in no way constitute or be
construed as a waiver of such provision or of any other provision hereof, nor in
any way affect the validity of, or the right thereafter to enforce, each and
every provision of this Agreement.
     (d) Governing Law. This Agreement and its validity, construction,
administration and all rights hereunder, will be governed by the laws of the
State of New York without regard to its conflict of laws provisions.
     (e) Arbitration. Any controversy, dispute, disagreement, difference or
claim arising out of, under, in connection with or related to this Agreement
shall be finally determined by arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) then in effect. The arbitration shall
take place in New York, New York before an arbitral panel of three arbitrators
unless the parties agree that the matter shall be presented to a single
arbitrator. The arbitrators shall be chosen, subject to such time delays or
periods as are fixed under the aforesaid applicable rules, as follows. Each
party shall select one arbitrator. If either party fails to select an
arbitrator, the arbitrator selected by the one party shall act as sole
arbitrator. If each party has selected an arbitrator, then the two arbitrators
shall select a third. If the two arbitrators do not agree on the selection of a
third within fifteen (15) days after having been requested to do so by either
party or by the AAA, the third arbitrator shall be selected by the AAA. Judgment
upon any award rendered may be entered in any court having jurisdiction. The
prevailing party, or substantially prevailing party (if applicable), shall
recover its reasonable attorney’s fees together with its arbitrator fees and
filing and other costs of the arbitration proceeding.
     (f) Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
     (g) Notices. Wherever provision is made in this Agreement for the giving,
service or delivery of any notice, statement or other instrument, such notice
shall be in writing and shall be deemed to have been duly given, served and
delivered, if delivered by hand or mailed by United States registered or
certified mail, with a copy via facsimile, addressed as follows:

     
If to the Company:
  Premier Exhibitions, Inc.
 
  3340 Peachtree Road, Suite 2250
 
  Atlanta, Georgia 30326
 
  Attn: Bob Brandon, Esq.
 
  Fax: 404.842.2626
 
   
With a copy to:
  Thompson Hine LLP
 
  335 Madison Avenue, 12th Floor
 
  New York, New York 10017
 
  Attn: Richard S. Heller, Esq.
 
  Fax: 212.344.6101
 
   
If to Executive:
  Mr. Christopher J. Davino
 
  409 Osprey Point Lane
 
  Brielle, New Jersey 08730
 
  Fax: 404.806.6260
 
   
With a copy to:
  Beth Rosen, Esq.
 
  409 Osprey Point Lane
 
  Brielle, New Jersey 08730
 
  Fax: 732.957.8550

5



--------------------------------------------------------------------------------



 



     Each party hereto may change its mailing address by giving to the other, by
hand delivery or United States registered or certified mail, with a copy via
facsimile, written notice of election to change such address and of such new
address.
     (h) Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
Signature Page Follows.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this Agreement as of the date set forth above.

            COMPANY:

PREMIER EXHIBITIONS, INC.
      By:   /s/ Bruce Steinberg         Name:   Bruce Steinberg        Title:  
Director        EXECUTIVE:
      /s/ Christopher J. Davino       Mr. Christopher J. Davino         

Signature Page to Davino Employment Agreement

